DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2020 was filed and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argument – (page 8-10) Applicant argued the lack of teaching of the new amendment by the combine teaching of Mimura et al (US 2011/0228069) in view of AMINO et al (US 2018/0054551). Applicant argued lack of teaching of claim 1 using figure 5 of Mimura et al. Same argument apply to claim 13 and all their dependent claims. Please read the arguments for detail. 
Examiner’s response – Examiner respectfully disagree. And updated search found that WAKUI Taknshi (WO 2018/101004) teaches in pages 1-3, where future growth of cell images is predicted (future and inferred position/region of interest) where images where the future of the images are taken. Please read pages 1-3, as well as rest of the WAKUI Taknshi (WO 2018/101004)’s teaching which will address the new amendment of the claim. Same teaching applies to claim 13 and all their dependent claims

Applicants argument – (page 9-10) Applicant argued the lack of teaching of the new amendment by the combine teaching of Mimura et al (US 2011/0228069). Applicant argued lack of teaching of claim 11 Mimura et al. Please read the arguments for detail. 
Examiner’s response – Examiner respectfully disagree. And updated search found that WAKUI Taknshi (WO 2018/101004) teaches in pages 1-3, where future growth of cell images are predicted (future and inferred position/region of interest) where images where the future of the images are taken. Please read pages 1-3, as well as rest of the WAKUI Taknshi (WO 2018/101004)’s teaching which will address the new amendment of the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a processor configured to” in claim 1, “an actuator configured to” in claim 3, “the processor configured to control” in claim 3, “the processor configured to control” in claim 4, “the processor configured to control” in claim 5, “the processor configured to analyze” in claim 6, “the processor configured to use” in claim 7, “the processor configured to use” in claim 8, “the processor configured to control” in claim 10, “the processor configured to use” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Applicant’s Amendment, see Claims, filed 9/26/2022, with respect to “an inference engine configured to” have been fully considered and are persuasive due to withdrawing of the claim language and adding “wherein the processor is configured”.  The interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (US 2011/0228069) in view of AMINO et al (US 2018/0054551) and WAKUI Taknshi (WO 2018/101004).
Claim 1:
Mimura et al (US 2011/0228069) teaches the following subject matter:
(Currently Amended) A cell observation system, comprising: 
a processor configured to (title teaches the use of processor for cell observation; 0028-0031 teach the use of CPU (computer processing unit)):  
receive an image of a subject, the image being acquired by an image sensor at an acquisition time; infer, from characteristic information of a plurality of cells within the image, (0028 teach image processing device 100 processes signals inputted from the imaging device 54c of the macro viewing system and the imaging device 55c of the micro viewing system, and generates image data of the overall observation image or the micro observation image. The image processing device 100 applies image analysis to the image data of the observation images, and generates a time lapse image, analyzes the degree of activity of a cell, predicts a movement direction (inferred position of the subject), analyzes the motion state of the cell, and performs other processing. Figure 4 and 0034-0035 teaches cells are imaged and motion condition of the cells in viewing field. Fig. 5.).
Mimura et al teaches the subject matter of imaging cell(s) and inferred position above, but not the following which is taught by AMINO et al (US 2018/0054551):
control the image sensor to acquire another image (0045 teaches imaging unit 110 and illumination 120 with driving mechanism in the X and Y axis direction for moving the imaging unit for taking image of an object such as an sample, where 0053 teaches imaging sensor 112 to generate image data. 0095 teaches taking images in specific sequence in all or part of an observation area in a time sequence according to a specific rule to observe a predetermined region from the priority observation position. 0047 teach further specific rules in order to observe predetermined region).
Mimura et al and AMINO et al are both in the field of image analysis, especially cell observation with imaging such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify cell analysis of predicting movement direction of the cell Mimura et al with the imaging control for imaging for cell observation of AMINO et al such observation circuit and system would save power consumption as disclosed by AMINO et al in 0129. 

Mimura et al and AMINO et al teaches all the subject matter above, but not the following which is taught by WAKUI Taknshi (WO 2018/101004):
an inferred position of future generation or growth of an aggregate of multiple cells after the acquisition time where another image has not yet been acquired: (first page: cell image evaluation for outputting a prediction result of the future state of the cell in the cell image, as well as predict how future cell will grow in the future (forecasting future state of the cell with passage in advance in time); Page 3 -The cell image evaluation program of the present invention is a program for evaluating a cell image of a cell by evaluating a state of a cell included in each region of interest for each region of interest of a cell image obtained by photographing a cell and outputting an evaluation result thereof, An evaluation result by an evaluator of a peripheral region of a specific region of interest in at least one first cell image obtained by photographing cells at a stage before growth among at least two cell images obtained by imaging cells at a pre- ,The relationship between the state of the cell of the specific region of interest and the state of the cell of the specific region of interest within the second cell image obtained by photographing the same object as the first cell image is made to function as a predictor by machine learning in advance, Based on the evaluation result of the peripheral region of the specific region of interest of the evaluation result of the third cell image taken at the at least one specific time point after the specific point in time Cells state of a particular region of interest point can be output by prediction. Please read the rest of the prior art.)
Mimura et al and AMINO et al and WAKUI Taknshi are all in the field of image processing especially center on cell monitoring/tracking with regard to growth prediction for image capture, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify cell analysis of predicting movement direction of the cell Mimura et al and AMINO et al by WAKUI Taknshi regarding such future growth prediction for cell growth in regions of interest such that future of cells in each well If we can predict the state of the well, it is possible to discard the unnecessary well cells with good timing and to reduce resources and cost as disclosed by WAKUI Taknshi in page 1.

Claim 3:
The cell observation system of claim 1, further comprising: 
an actuator configured to be controlled to move the image sensor (AMINO et al - 0045 teaches actuator for X and Y axis direction for imaging unit 110), 
wherein the processor is configured to control the actuator to move the image sensor so that the image sensor acquires the another image at a center position of (AMINO et al – 0094 teaches controller (processor) to move the imager (image sensor) to a narrow and specific range (center) position for imaging) 
the aggregate of multiple cells, based on the inferred position (Mimura et al – above teaches predicting direction for the cell (figure 6-9) and cells (figure 4-5)).


Claim 4:
The cell observation system of claim 1: wherein the 
processor is configured to control the image sensor so as to perform time lapse photography (AMINO et al – 0095 teaches observation area that are imaged with imaging unit 110 in time sequence (time lapse photograph))
of the aggregate of multiple cells a colony or cells at the inferred position (Mimure et al teaches this above), at specified time intervals (Mimure et al teaches in abstract cell observation in predetermined time interval and time series; 0027-0030 teaches activity of cell, predicting movement direction with image capture timing on a X,Y,Z stage).

Claim 5:
Mimure et al teach:
The cell observation system of claim 1,
wherein the processor is configured to control a display to display images of cells acquired by the image sensor (0027-0029 teaches display for displaying operation screen, image data (images of cells like figure 4-5 and 6-9), setting and controls of input and output operation commands).

Claim 6:
Mimure et al teach:
The cell observation system of claim 5, wherein: 
wherein the processor is configured to (title teaches the use of processor for cell observation; 0028-0031 teach the use of CPU (computer processing unit)): 
analyze a plurality of images of the inferred position that have been acquire by the image sensor over time (0034-0038 teaches analyzing first and second image and 0043 teaches analyzing variance in luminance value, differential sum, vertical and horizontal and rotational symmetry (correlational value), directional components, texture analysis); 
measure a number of cells within each of the plurality of images (0045-0047 teaches number and size of nuclei); and
determine change over time in the number of cells within the each of the plurality of images (0034-0038 teaches analyzing first and second image and 0043 teaches analyzing variance (change) in luminance value, differential sum (change), vertical and horizontal and rotational symmetry (correlational value), directional components, texture analysis).

Claim 7:
Mimure et al teach:
The cell observation system of claim 1, wherein the processor is configured to use
a colonization inference model that has been generated with cell images as training data (0063-0068 teaches image analysis (inference engine) executed using stored image (training data) to output result degree of activities of a cell/cells in time series variation, above teaches analysis for predict direction in 0027), to infer the inferred position (0027 teaches prediction direction from image analysis above). 

Claim 8:
Mimure et al teach:
The cell observation system of claim 7,
wherein the processor is configured to use the colonization inference model to infer a trend in cultivation of the plurality of cells based on images or information on the inferred position (figure 1 and 10 teaches the trend base on image and information from the image analysis taught above).
Claim 10:
Mimure et al teach:
The cell observation system of claim 1, 
wherein the processor is configured to control a memory to store the inferred position (0063-0068 teaches image storage and outputs; figures 1 and 10 teaches a graph that teaches the change over time, all which would require memory for storage to display). 

Claim 12:
Mimure et al teach:
The cell observation system of claim 1, 
Wherein the processor is configured to: receive image data formed in time series of appearance of cell cultivation leading to generation of a colony of cells (0063-0068 teaches image analysis (inference engine) executed using stored image (training data) to output result degree of activities of a cell/cells in time series variation, above teaches analysis for predict direction in 0027); 
designate image portions where there is colonization, among the image data that has been received, as annotation, and make image data that has been designated with this annotation into training data (0030-0031 teaches observation image are sequentially recorded in to the image storage region capture time and index; 0096-0097 teaches probability image generating unit 53 (inference engine) for fertile ovum and zona pellucida using deep learning analysis (which would using of training data) in addition to fertile ovum information database 59 (colonization inference model) with teaching data (training data)); and 
generate a colonization inference model using the training data, use the colonization inference model to infer the inferred position (figures 10 and 11 and supporting specification; 0092-0106, especially 0095-0097, where fertile ovum F (characteristic information of plurality of cell within the image) which is imaged in the original images G3 input into probability image calculate (infer) and output probability images that provides part of the zona pellucida where the probability map showing probability of the presence of a specific part of the fertile ovum at a position (pixel position) in the image. The probability images are where the generated or grown cells will be by means of position/pixel position).

Claim 13:
Mimura et al (US 2011/0228069) teaches the following subject matter:
A non-transitory computer-readable medium storing a processor executable code, which when executed by at least one processor (figure 11 teaches 5, 6 and 72 with device and storage (memory and non-transitory)), at least performs: 
receiving an image of a subject, the image being acquired by an image sensor at an acquisition time (0028 teach image processing device 100 processes signals inputted from the imaging device 54c of the macro viewing system and the imaging device 55c of the micro viewing system, and generates image data of the overall observation image or the micro observation image. The image processing device 100 applies image analysis to the image data of the observation images, and generates a time lapse image, analyzes the degree of activity of a cell, predicts a movement direction (inferred position of the subject), analyzes the motion state of the cell, and performs other processing. Figure 4 and 0034-0035 teaches cells are imaged and motion condition of the cells in viewing field. Fig. 5).
Mimura et al teaches the subject matter of imaging cell(s) and inferred position above, but not the following which is taught by AMINO et al (US 2018/0054551):
control the image sensor to acquire another image (0045 teaches imaging unit 110 and illumination 120 with driving mechanism in the X and Y axis direction for moving the imaging unit for taking image of an object such as an sample, where 0053 teaches imaging sensor 112 to generate image data. 0095 teaches taking images in specific sequence in all or part of an observation area in a time sequence according to a specific rule to observe a predetermined region from the priority observation position. 0047 teach further specific rules in order to observe predetermined region).
Mimura et al and AMINO et al are both in the field of image analysis, especially cell observation with imaging such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify cell analysis of predicting movement direction of the cell Mimura et al with the imaging control for imaging for cell observation of AMINO et al such observation circuit and system would save power consumption as disclosed by AMINO et al in 0129. 

Mimura et al and AMINO et al teaches all the subject matter above, but not the following which is taught by WAKUI Taknshi (WO 2018/101004):
an inferred position of future generation or growth of an aggregate of multiple cells after the acquisition time where another image has not yet been acquired: (first page: cell image evaluation for outputting a prediction result of the future state of the cell in the cell image, as well as predict how future cell will grow in the future (forecasting future state of the cell with passage in advance in time); Page 3 -The cell image evaluation program of the present invention is a program for evaluating a cell image of a cell by evaluating a state of a cell included in each region of interest for each region of interest of a cell image obtained by photographing a cell and outputting an evaluation result thereof, An evaluation result by an evaluator of a peripheral region of a specific region of interest in at least one first cell image obtained by photographing cells at a stage before growth among at least two cell images obtained by imaging cells at a pre- ,The relationship between the state of the cell of the specific region of interest and the state of the cell of the specific region of interest within the second cell image obtained by photographing the same object as the first cell image is made to function as a predictor by machine learning in advance, Based on the evaluation result of the peripheral region of the specific region of interest of the evaluation result of the third cell image taken at the at least one specific time point after the specific point in time Cells state of a particular region of interest point can be output by prediction. Please read the rest of the prior art.)
Mimura et al and AMINO et al and WAKUI Taknshi are all in the field of image processing especially center on cell monitoring/tracking with regard to growth prediction for image capture, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify cell analysis of predicting movement direction of the cell Mimura et al and AMINO et al by WAKUI Taknshi regarding such future growth prediction for cell growth in regions of interest such that future of cells in each well If we can predict the state of the well, it is possible to discard the unnecessary well cells with good timing and to reduce resources and cost as disclosed by WAKUI Taknshi in page 1.

Claim 16:
Mimure et al teach:
The cell observation system according to claim 1, wherein the characteristic information includes position information or shape information of the plurality of cells within the image (0027 teaches movement direction (position information) and 0040-0041 teaches shape as well as internal structure of the cell over time, 0049 detail cell spatial movement, symmetry and shape).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (US 2011/0228069) in view of AMINO et al (US 2018/0054551) and WAKUI Taknshi (WO 2018/101004) as applied to claim 7 above, and further in view of Patel (US 2020/0058381).
Claim 9:
The cell observation system of claim 7,
Mimura et al and AMINO et al and WAKUI Taknshi teach:
wherein the colonization inference model is generated by managing history, of information obtained from image data of appearance of cell cultivation that was formed in time series (Mimur et al - above and 0064-0068 teaches analyzing image stored in image storage unit 110 (history) output result of time series by the image analysis unit 120).
Mimura et al and AMINO et al and WAKUI Taknshi and AMINO et al teach all the subject matter above, but not the following this is taught by Patel:
with block generation processing for a blockchain for every acquisition time of the image data ((0058 teaches the use of blockchain for set time interval collect data database; 0006 teaches monitoring of cancer/cells over time, which is view as acquisition time by image means; 0081-0082 teaches database be data of video of image data related to healthcare of patient, where blockchain hold these data information).
Mimura et al and AMINO et al and WAKUI Taknshi and Patel are in the field of image analysis, especially time-series imaging cells monitoring with machine learning/inference engine for projected (Patel – abstract teaches prediction engine for medical transaction with deep learning (0037) for cancer/cells taught in 0006).
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the image storage of Mimura et al and AMINO et al and WAKUI Taknshi to include blockchain of Patel with its deep learning engine 260 also referred to as the Brain, acts as the main logic, decision making engine for system 200. It stores data captured in a central database (such as the ovum information database 59 of OHASHI et al) such that the data can be accessed by everyone connected to the network or everyone who is authorized to receive the data. Additional functions of the Brain are described in FIG. 3. The brain also learns from the data flowing through the system and constantly improves overtime as more sets of data are passed through. The brain helps in detecting the anomalies and potential discrepancies in the medical data and suggests the corrective measures for the same. It also helps in claim scrubbing, auto adjudication of claims and claim authorization as disclose by Patel in 0059. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (US 2011/0228069) and AMINO et al (US 2018/0054551) and WAKUI Taknshi (WO 2018/101004) in view of Matsubara (US 2016/0160170).
Claim 14:
Mimura et al and AMINO et al and WAKUI Taknshi teach all the subject matter above, but not the following which is taught by Matsubara:
The cell observation system according to claim 1, wherein the plurality of cells are multifunctional stem cells (figure 9 and 0038 teach stem cell colony growth direction; 0105 teaches interference microscope capture growth of stem cell in plane direction).
Mimura et al and AMINO et al and WAKUI Taknshi and Matsubara are all the field of image analysis, especially imaging of cell growth such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Mimura et al and AMINO et al and WAKUI Taknshi cell to include stem cell of Matsubara are all to appropriately determine the differentiation and undifferentiation of the stem cell as disclosed by Matsubara in 0008. 

Claim 15:
Mimura et al and AMINO et al and WAKUI Taknshi teach all the subject matter above, but not the following which is taught by Matsubara:
The cell observation system according to claim 1, wherein the plurality of cells are induced pluripotent stem cells (0048 teaches cell to include and pluripotent stem cells). 
Mimura et al and AMINO et al and WAKUI Taknshi and Matsubara are all the field of image analysis, especially imaging of cell growth such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Mimura et al and AMINO et al and WAKUI Taknshi cell to include stem cell of Matsubara are all to appropriately determine the differentiation and undifferentiation of the stem cell as disclosed by Matsubara in 0008. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (US 2011/0228069) in view of WAKUI Taknshi (WO 2018/101004).
Claim 11:
Mimura et al (US 2011/0228069) teaches the following subject matter:
A method, comprising: 
acquiring image data formed in time series of appearance of cell cultivation (0034-0038 teaches analyzing first and second image; figures 5 teaches images in series in cell cultivation observation); 
designating image portions where there is generation or growth of an aggregate of multiple cells, , among the image data that has been acquired (0028 teaches imaging analysis for prediction direction (generation or growth of the cell), figures 4-5 teaches cells under cell observation), as annotation, and making image data that has been designated with this annotation into training data (0063-0068 teaches image analysis (inference engine) executed using stored image (training data) to output result degree of activities of a cell/cells in time series variation, above teaches analysis for predict direction in 0027); and 
generating an inference model using the training data, (0063-0068 teaches image analysis (inference engine) executed using stored image (training data) to output result degree of activities of a cell/cells in time series variation, above teaches analysis for predict direction in 0027) 
wherein an input to the inference model of an image of a subject, the image being acquired by an image sensor at an acquisition time, results in output from the inference model of (0028 teach image processing device 100 processes signals inputted from the imaging device 54c of the macro viewing system and the imaging device 55c of the micro viewing system, and generates image data of the overall observation image or the micro observation image. The image processing device 100 applies image analysis to the image data of the observation images, and generates a time lapse image, analyzes the degree of activity of a cell, predicts a movement direction (inferred position of the subject), analyzes the motion state of the cell, and performs other processing. Figure 4 and 0034-0035 teaches cells are imaged and motion condition of the cells in viewing field. Fig. 5.).

Mimura et al teaches all the subject matter above, but not the following which is taught by WAKUI Taknshi (WO 2018/101004):
an inferred position of future generation or growth of an aggregate of multiple cells after the acquisition time where another image has not yet been acquired: (first page: cell image evaluation for outputting a prediction result of the future state of the cell in the cell image, as well as predict how future cell will grow in the future (forecasting future state of the cell with passage in advance in time); Page 3 -The cell image evaluation program of the present invention is a program for evaluating a cell image of a cell by evaluating a state of a cell included in each region of interest for each region of interest of a cell image obtained by photographing a cell and outputting an evaluation result thereof, An evaluation result by an evaluator of a peripheral region of a specific region of interest in at least one first cell image obtained by photographing cells at a stage before growth among at least two cell images obtained by imaging cells at a pre- ,The relationship between the state of the cell of the specific region of interest and the state of the cell of the specific region of interest within the second cell image obtained by photographing the same object as the first cell image is made to function as a predictor by machine learning in advance, Based on the evaluation result of the peripheral region of the specific region of interest of the evaluation result of the third cell image taken at the at least one specific time point after the specific point in time Cells state of a particular region of interest point can be output by prediction. Please read the rest of the prior art.)

Mimura et al and WAKUI Taknshi are all in the field of image processing especially center on cell monitoring/tracking with regard to growth prediction for image capture, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify cell analysis of predicting movement direction of the cell Mimura et al by WAKUI Taknshi regarding such future growth prediction for cell growth in regions of interest such that future of cells in each well If we can predict the state of the well, it is possible to discard the unnecessary well cells with good timing and to reduce resources and cost as disclosed by WAKUI Taknshi in page 1.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIYOTA et al (US 2017/0199171) teach OBSERVATION APPARATUS, OBSERVATION METHOD, OBSERVATION SYSTEM, PROGRAM, AND CELL MANUFACTURING METHOD
TAKAHASHI et al (US 2018/0054551) teach OBSERVATION APPARATUS, OBSERVATION METHOD AND OBSERVATION SYSTEM

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656